Case 9:20-cv-80392-RAR Document 1 Entered on FLSD Docket 03/06/2020 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                                      Case No.

    LUKE ALEXANDER, ZACH ALEXANDER,
    KENT OELKER, and CHRIS JEFFIRES, individuals,
    And ADVANTEK INDUSTRIAL WOOD PELLETS, LLC
                     Plaintiff,

    v.

    MITCH STECKER, an Individual, and
    NATIONWIDE COMMERCIAL RELIEF, INC.

                           Defendant.

    _________________________________________/


                                        COMPLAINT

           COME NOW Plaintiffs, LUKE ALEXANDER, ZACH ALEXANDER, KENT

    OELKER, and CHRIS JEFFIRES, individuals, and TORRIFIED WOOD PELLETS,

    LLC, by and through undersigned counsel, and file their Complaint against Defendants

    MITCH STECKER, an individual, and NATIONWIDE COMMERCIAL RELIEF, INC.,

    and in support hereof state:

                                          PARTIES

    1.     Plaintiff LUKE ALEXANDER is an individual with an address located at 4816

    Duxhall Drive, Lincoln, NE 68516.

    2.     Plaintiff ZACH ALEXANDER is an individual with an address located at 4816

    Duxhall Drive, Lincoln, NE 68516.

    3.     Plaintiff CHRIS JEFFRIES is an individual with an address located at 655

    Declaration Way, Apt 27 Bowling Green, KY 42103.
Case 9:20-cv-80392-RAR Document 1 Entered on FLSD Docket 03/06/2020 Page 2 of 8




    4.     Plaintiff KENT OELKERS is an individual with an address located at 6009 Oak

    Hills Drive, Omaha, NE 68137

    5.     Plaintiff ADVANTEK INDUSTRIAL WOOD PELLETS, LLC is a Limited

    Liability Company with an address located at 11131 N 144th St., Waverly, NE 68462.

    6.     Defendant MITCH STECKER is an individual with an address located at

    7.     Defendant NATIONWIDE COMMERCIAL RELIEF, INC. is a Florida

    corporation with an address located at 4440 PGA Blvd. Suite 600, Palm Beach Gardens,

    Florida 33418.

                                         JURISDICTION

    8.     This Court has original jurisdiction under 29 U.S.C. § 1332 because there is

    diversity between the parties, and the amount in controversy exceeds $75,000.00.

    9.     Additionally, the contract upon which part of this action is based, EXHIBIT A,

    provides for jurisdiction in Palm Beach County, Florida.

    10. Venue is proper in this District under § 1391(b)(2) because a substantial part of the

    events giving rise to the claims occurred here.



                            COUNT I – BREACH OF CONTRACT

                                   AGAINST NATIONWIDE

           Plaintiff re-alleges the foregoing facts as if stated herein.

    11.    On April 29, 2015, Plaintiff ADVANTEK INDUSTRIAL WOOD PELLETS,

    LLC and Defendant NATIONWIDE COMMERCIAL RELIEF, INC.

    (“NATIONWIDE”) entered into a written contract with Defendants whereby in return for

    the payment of $25,000.00 NATIONWIDE, together with further compensation at the
Case 9:20-cv-80392-RAR Document 1 Entered on FLSD Docket 03/06/2020 Page 3 of 8




    closing of the funding, NATIONWIDE would secure funding of an estimated

    $16,537,500.00. EXHIBIT A.

    12.     After entering into the contract, Defendant NATIONWIDE made continuing

    representations guaranteeing that funding would be provided to Plaintiffs.

    13.     Defendant went so far as to show Plaintiffs a screenshot of a English bank

    account with a multi-million dollar balance to prove to them that it could secure funding.

    14.     Defendant continually guaranteed to Plaintiffs and to third parties with whom

    Plaintiffs had contracted in reliance on the funding that the funding would be provided.

    15.     Defendant breached the contract by failing to secure funding and by failing to

    take reasonable actions to secure the funding.

    16.     Plaintiffs, in reliance on the Defendants representations, entered into a number of

    agreements with third parties which were reliant on Defendants providing funding.

    17.     All of Plaintiffs’ third party contracts fell through due to Defendant’s failure to

    provide funding.

    18.     Due to the actions of Defendant, Plaintiffs have been damaged.

            WHEREFORE, Plaintiffs request damages against Defendant, together with such

    further relief is deemed warranted.



              COUNT II – TORTIOUS INTERFERENCE WITH CONTRACT

                         AGAINST DEFENDANT MITCH STECKER

    Plaintiff re-alleges the foregoing facts as if stated herein.

    19.     Plaintiffs and Defendant entered into a written agreement whereby Defendant

    would attain funding for Plaintiffs.
Case 9:20-cv-80392-RAR Document 1 Entered on FLSD Docket 03/06/2020 Page 4 of 8




    20.     Defendant knew that Plaintiffs secured contracts with third parties in reliance on

    this funding.

    21.     Defendant guaranteed to both Plaintiffs and the third parties that the funding

    would be provided.

    22.     Defendant willfully interfered with Plaintiffs contracts by failing to provide the

    funding.

    23.     Defendant was aware that Plaintiff would lose substantial money if the funding

    was not provided.

    24.     Plaintiffs provided Defendants with copies of the contracts Plaintiffs had secured

    with third parties.

    25.     Despite Defendants promises to do so, Defendant failed to take actions to secure

    the funding for Plaintiffs knowing that Plaintiffs would be damaged by Defendant’s false

    representations concerning the funding.

    26.     Because of the inaction of Defendant, Plaintiffs have been damaged.

    WHEREFORE, Plaintiffs request damages against Defendant, together with such further

    relief is deemed warranted.

               COUNT III – TORTIOUS INTERFERENCE WITH CONTRACT

                            AGAINST DEFENDANT NATIONWIDE


    Plaintiffs re-allege the foregoing facts as if stated herein.

    27.     Plaintiffs and Defendant entered into a written agreement whereby Defendant

    would attain funding for Plaintiffs.

    28.     Defendant knew that Plaintiffs secured contracts with third parties in reliance on

    this funding.
Case 9:20-cv-80392-RAR Document 1 Entered on FLSD Docket 03/06/2020 Page 5 of 8




    29.        Defendant guaranteed to both Plaintiffs and the third parties that the funding

    would be provided.

    30.        Defendant willfully interfered with Plaintiffs contracts by failing to provide the

    funding.

    31.        Defendant was aware that Plaintiff would lose substantial money if the funding

    was not provided.

    32.        Plaintiffs provided Defendants with copies of the contracts Plaintiffs had secured

    with third parties.

    33.        Despite Defendants promises to do so, Defendants failed to take actions to secure

    the funding for Plaintiff.

    34.        Because of the inaction of Defendant, Plaintiffs have been damaged.

               WHEREFORE, Plaintiffs request damages against Defendant, together with such

    further relief is deemed warranted.



                      COUNT IV – FRAUDULENT MISREPRESENTATION

                            AGAINST DEFENDANT MITCH STECKER

    Plaintiffs re-allege the foregoing facts as if stated herein.

    35.        Plaintiffs were induced by Defendants to enter into an agreement with Defendant

    whereby Defendant would secure funding for Plaintiffs to invest in business with third

    parties.

    36.        Defendant represented orally and in writing that he would secure this funding for

    Plaintiffs and that Defendant had the ability, financial resources and experience to secure

    the funding.
Case 9:20-cv-80392-RAR Document 1 Entered on FLSD Docket 03/06/2020 Page 6 of 8




    37.        Defendant guaranteed orally and in writing that Defendants would receive the

    funding.

    38.        Defendant also made guarantees of securing the funding with third parties with

    whom Plaintiffs were doing business.

    39.        Relying on Defendant’s representations, Plaintiffs entered into agreements with

    third parties which relied on the funding to be provided by Defendants.

    40.        Defendant knew at the time of entering the agreement with Plaintiffs that it could

    not secure the funding.

    41.        Defendant went so far as to show Plaintiffs a screenshot of a English bank

    account with a multi-million dollar balance to prove to them that it could secure funding.

    42.        Due to Defendant’s misrepresentations of ability to secure the funding and

    guarantees that funding would be provided, Plaintiffs have been damaged.

               WHEREFORE, Plaintiffs request damages against Defendant, together with such

    further relief is deemed warranted.

                      COUNT V – FRAUDULENT MISREPRESENTATION

                              AGAINST DEFENDANT NATIONWIDE

    Plaintiffs re-allege the foregoing facts as if stated herein.

    43.        Plaintiffs were induced by Defendants to enter into an agreement with Defendant

    whereby Defendant would secure funding for Plaintiffs to invest in business with third

    parties.

    44.        Defendant represented orally and in writing that he would secure this funding for

    Plaintiffs and that Defendant had the ability, financial resources and experience to secure

    the funding.
Case 9:20-cv-80392-RAR Document 1 Entered on FLSD Docket 03/06/2020 Page 7 of 8




    45.    Defendant guaranteed orally and in writing that Defendants would receive the

    funding.

    46.    Defendant also made guarantees of securing the funding with third parties with

    whom Plaintiffs were doing business.

    47.    Relying on Defendant’s representations, Plaintiffs entered into agreements with

    third parties which relied on the funding to be provided by Defendants.

    48.    Defendant knew at the time of entering the agreement with Plaintiffs that it could

    not secure the funding.

    49.    Defendant went so far as to show Plaintiffs a screenshot of a English bank

    account with a multi-million dollar balance to prove to them that it could secure funding.

    50.    Due to Defendant’s misrepresentations of ability to secure the funding and

    guarantees that funding would be provided, Plaintiffs have been damaged.

           WHEREFORE, Plaintiffs request damages against Defendant, together with such

    further relief is deemed warranted.

           PLAINTIFFS DEMAND A TRIAL BY JURY

                                                         /s/ Michael D. Stewart__________
                                                         Michael D. Stewart, Esq.
                                                         FL Bar No.: 12457
                                                         ms@themiamilaw.com
                                                         150 NE 2nd Ave, Suite 1000
                                                         Miami, FL 33131
                                                         Telephone: (305) 590-8909
Case 9:20-cv-80392-RAR Document 1 Entered on FLSD Docket 03/06/2020 Page 8 of 8
